DETAILED ACTION 
The present application, filed on 5/2/2018, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 10/7/2021.   


Status of Claims
Claims 1-10 are now pending and have been examined. 



Allowable Subject Matter
Claims 1-10 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claim of Applicant’s invention recite a method for generating intelligent offers with dynamic base prices. 

First, a remaining promotional budget  and a remaining promotional duration are received or calculated. 

Second, a model of how a product base price varies over time as commodity and stock levels fluctuate is generated and a plurality of future product base prices are calculated. 

Finally, a plurality of discounts for each discount week is calculated constrained by two calculated parameters. 

The invention provides a unique advantage in the area of providing intelligent offers with dynamic base prices, for it uses a unique mechanism to dynamically combine a series of calculated parameters based on the promotional budget, duration and market fluctuations. 

The references utilized during the prosecution, which have been made part of the record, are: Green (US 20190080361), McCauley et al (US 2010/0306031), Weiss et al (US 2014/0095281), Schacht (US 2014/0081722). 

Green discloses: A sponsor specifies a content campaign along with a budget, a duration, a maximum bid value and one or more objectives associated with the content campaign. An online system presenting the sponsored content calibrates the pacing factor of the content campaign to present the sponsored content evenly throughout the specified duration of the campaign. Paced bids are provided for the content campaign to compete for placement in opportunities during a ramp-up period, in which the paced bid associated with the campaign is adjusted to the maximum bid value. The target-ramp up period is iteratively determined as the current paced bid approaches the maximum bid value to avoid overspending the budget early in the campaign. When a conversion event occurs, the ramp-up period ends and the content campaign transitions to a normal pacing algorithm. 

Green however, does not disclose: generating a model, using predictive analytic techniques, of how a product base price varies over time, as commodity and stock levels fluctuate; calculating a plurality of future product base prices, each future base price corresponding to a week within the remaining promotional program duration, using the model. Furthermore, Green does not disclose: calculating a plurality of discounts each discount for the week t, and each discount optimized to maximize a sales volume for each given week t, subject to the following constraints: i) one minus each of the plurality of discounts multiplied by the associated future base price to yield a first metric, wherein the first metric is above the minimum discounted price; and ii) the discount for week t multiplied by the associated base price for week t multiplied by the associated sales volume for week t summed over the weeks t equal to 1 to n to yield a second metric, wherein the second metric is below the remaining promotional budget. 

McCauley discloses: The present invention relates to a system and method for analyzing product roles. The system receives a listing of products for classification into roles. The system receives volume data for each item, as well as demand coefficient. Elasticity of the products may be determined from the demand coefficients. Product volumes and elasticities may then be compared against one another by graphing the product by its volume versus elasticity. From this comparison the products may be classified into one or more roles. These roles include image items, niche products, assortment completers, and profit drivers. The assortment completer role is populated with products which have high relative elasticity and low relative volume. Niche product role is populated with products which have low relative elasticity and low relative volume. The image item role is populated with products which have high relative elasticity and high relative volume. And lastly, the profit driver role is populated with products which have low relative elasticity and high relative volume. This comparison may also include generating an "image value" for the product. 

McCauley however, does not disclose: generating a model, using predictive analytic techniques, of how a product base price varies over time, as commodity and stock levels fluctuate; calculating a plurality of future product base prices, each future base price corresponding to a week within the remaining promotional program duration, using the model. Furthermore, McCauley does not disclose: calculating a plurality of discounts each discount for the week t, and each discount optimized to maximize a sales volume for each given week t, subject to the following constraints: i) one minus each of the plurality of discounts multiplied by the associated future base price to yield a first metric, wherein the first metric is above the minimum discounted price; and ii) the discount for week t multiplied by the associated base price for week t multiplied by the associated sales volume for week t summed over the weeks t equal to 1 to n to yield a second metric, wherein the second metric is below the remaining promotional budget. 

Weiss discloses: A method and system are provided for providing incentives and rewards to consumers in return for their sharing of their electronically-derived consumer location data and sharing their opinions and feedback. The system may be programmed to determine parameters of a reward offered to an individual consumer or group of consumers based on or more criteria. In addition, location-derived insights and information reported by the consumers may be used to segment and customize the available incentives and rewards for each consumer. Reward redemption analytics may also be used to evaluate the effectiveness of reward customization. 

Weiss however, does not disclose: generating a model, using predictive analytic techniques, of how a product base price varies over time, as commodity and stock levels fluctuate; calculating a plurality of future product base prices, each future base price corresponding to a week within the remaining promotional program duration, using the model. Furthermore, Weiss does not disclose: calculating a plurality of discounts each discount for the week t, and each discount optimized to maximize a sales volume for each given week t, subject to the following constraints: i) one minus each of the plurality of discounts multiplied by the associated future base price to yield a first metric, wherein the first metric is above the minimum discounted price; and ii) the discount for week t multiplied by the associated base price for week t multiplied by the associated sales volume for week t summed over the weeks t equal to 1 to n to yield a second metric, wherein the second metric is below the remaining promotional budget. 

Schacht discloses: A system and method for internet-enabled retailing and redemption of coupon options; retailer-sold, consumer purchasable discounts for goods or products. The system may include a coupon option server receiving coupon option information including a purchase price, discount, and the underlying good. The coupon option is displayed on a coupon option website where it may be searched, reviewed, purchased by and delivered to a consumer. The consumer may then present the coupon option at a retail point of sale for redemption. A retailer site may also be equipped with a wireless broadcast device to broadcast coupon options to consumer smartphones for purchase by the consumers. 

Schacht however, does not disclose: generating a model, using predictive analytic techniques, of how a product base price varies over time, as commodity and stock levels fluctuate; calculating a plurality of future product base prices, each future base price corresponding to a week within the remaining promotional program duration, using the model. Furthermore, Schacht does not disclose: calculating a plurality of discounts each discount for the week t, and each discount optimized to maximize a sales volume for each given week t, subject to the following constraints: i) one minus each of the plurality of discounts multiplied by the associated future base price to yield a first metric, wherein the first metric is above the minimum discounted price; and ii) the discount for week t multiplied by the associated base price for week t multiplied by the associated sales volume for week t summed over the weeks t equal to 1 to n to yield a second metric, wherein the second metric is below the remaining promotional budget. 


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers a process aimed at refining the engine for generating intelligent offers with dynamic base prices. The invention falls short of proving those offers. Therefore, the application does not fall into any of the abstract idea groupings as defined by MPEP 2106.05. 
No further analysis (i.e. Step 2A Prong Two and Step 2B) is required in this situation.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622